MEMORANDUM***
Valezca Yaneth Fuentes Flores, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an immigration judge’s denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and we deny the petition for review.
Substantial evidence supports the BIA’s determination that Fuentes Flores failed to establish past persecution or a well-founded fear of future persecution based on her two encounters with members of a guerilla group because forced recruitment by guerillas, without more, does not amount to persecution. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Because Fuentes Flores did not qualify for asylum, she necessarily failed to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
The voluntary departure period was stayed, and that stay will expire upon issuanee of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.